F I L E D
                                                       United States Court of Appeals
                  UNITED STATES COURT OF APPEALS               Tenth Circuit

                                                              APR 30 1997
                         FOR THE TENTH CIRCUIT
                                                         PATRICK FISHER
                                                                   Clerk
ERIC LEVANTER DEMILLARD,

            Plaintiff-Appellant,

v.                                            No. 96-4145
                                          (D.C. No. 94-CV-949)
STATE OF UTAH; CITY OF SALT                     (D. Utah)
LAKE CITY, UTAH; SALT LAKE
COUNTY; VALLEY MENTAL
HEALTH; WEST JORDAN, UTAH
POLICE DEPARTMENT; CITY OF
WEST JORDAN; UTAH PUBLIC
EMPLOYEES ASSOCIATION; KIM
BEGLARIAN, Officer, University of
Utah Police Department; KAREN
BESENHOFER, 1st year practicum
director, Graduate School of Social
Work, University of Utah; JUDY
BRADY, Instructor/Faculty Member,
Graduate School of Social Work,
University of Utah; CRAIG BROWN,
Senior Director of Adult Services,
Valley Mental Health Administration;
NANCY COHN, Psychologist;
GREGG CURTIS, Assistant West
Jordan City Attorney; DAVID
DANGERFIELD, Executive Director
Valley Mental Health Administration;
KAY L. DEA, Dean, Graduate School
of Social Work, University of Utah;
CATHIE DELEWSKI,
Instructor/Faculty Member, Graduate
School of Social Work, University of
Utah; RICHARD ELBING, L.C.S.W.;
STEPHANIE HARPST,
Instructor/Faculty Member,
Graduate School of Social Work,
University of Utah; STEVEN
HOMER, West Jordan City Attorney;
BONNIE LANTZ, Practicum Director,
Graduate School of Social Work,
University of Utah; JAN GRAHAM,
Attorney General; RANDY LINNELL,
L.C.S.W.; ALAN MENDELSOHN,
Psychologist; DOUG MOTTONEN,
Unit Director, East Valley Office of
Valley Mental Health and also Mental
Health Care of Utah; ERIC NIELSEN,
D.S.W.; PHILIP K. PALMER, Third
Circuit Court Judge; ROBIN W.
REESE, Third Circuit Court Judge;
JIM RICCIARDI, Psychologist;
WAYNE SHEPHERD, Chief of
Police, University of Utah Police
Department; BEN LEMMON, Officer;
ARTHUR SMITH, President,
University of Utah; LARRY SMITH,
Instructor/Faculty Member and
Admission Director, Graduate School
of Social Work, University of Utah;
DANIEL WATERS, Captain,
University of Utah Police Department;
O. LANE MCCOTTER, Executive
Director, Utah State Department of
Corrections; BEATRICE AVERY,
L.C.S.W.; SCOTT CARVER, Prison
Administrator, Utah State Prison; JAY
LESLIE, Prison Administrator, Utah
State Prison; BERYL BECKNER,
L.C.S.W.; WESTON WHATCOTT,
L.C.S.W.; CHERYL LUKE, Salt Lake
City Prosecutor; JANICE FROST,
Assistant Salt Lake City Prosecutor;
MARSHA ATKIN, Assistant Salt Lake
City Prosecutor; TODD GODFREY,
Assistant Salt Lake City Prosecutor;


                                        -2-
    RALPH ADAMS, Assistant Attorney
    General; ROSS LARSEN,
    Investigator; KAYE COLEMAN,
    Director, Office of Equal Opportunity
    and Affirmative Action; DENNIS
    HUNTER, Counselor, Salt Lake
    County Pre-Trial Services; LON
    HINDE, Counselor, Salt Lake County
    Pre-Trial Services; MAUNA GIBSON,
    Counselor, Salt Lake County Pre-Trial
    Services; R. SPENCER ROBINSON,
    Administrative Law Judge; LOU ANN
    JORGENSEN, Assistant Dean,
    Graduate School of Social Work,
    University of Utah; DEPARTMENT
    OF PROTECTIVE SERVICES AND
    EXECUTIVE PROTECTION; IVAN
    ORR, Executive Director, Peace
    Officer Standards and Training; FRED
    BAIRD, Certification Supervisor,
    Peace Officer Standards and Training,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before PORFILIO and LOGAN, Circuit Judges, and BURRAGE, District Judge. **




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Michael Burrage, Chief Judge, United States District Court for
the Eastern District of Oklahoma, sitting by designation.

                                            -3-
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff Eric Levanter DeMillard brought this action pro se seeking

damages for alleged violations of his rights under the Americans with Disabilities

Act of 1990 and other federal civil rights laws. The matter was referred to a

magistrate judge who concluded that the complaint contained only vague,

conclusory allegations lacking sufficient factual details to support plaintiff’s

claims. The magistrate judge ordered plaintiff to file an amended complaint,

provided instructions for filing a factually adequate complaint, and informed

plaintiff that not filing an adequate amended complaint could result in dismissal

with prejudice. Plaintiff filed an amended complaint. On motions from

defendants to dismiss for various reasons including failure to state a claim, the

district court concluded that plaintiff had not followed the magistrate judge’s

instructions and had not filed a complaint with sufficient factual allegations to

state any claims against any defendants. The court therefore dismissed the

complaint with prejudice pursuant to Fed. R. Civ. P. 12(b)(6). Plaintiff appeals.

      We review the district court’s dismissal for failure to state a claim de novo,

see Kidd v. Taos Ski Valley, Inc. 88 F.3d 848, 854 (10th Cir. 1996), and construe

plaintiff’s pleadings liberally, see Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

                                          -4-
Cir. 1991). We have considered plaintiff’s arguments and reviewed the record,

and we agree with the district court’s conclusion that plaintiff failed to allege

sufficient facts to state claims against defendants. We therefore affirm the

district court’s dismissal of this case for substantially the same reasons as stated

in the district court’s August 8, 1996 order.

      The judgment of the United States District Court for the District of Utah is

AFFIRMED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Michael Burrage
                                                     Chief District Judge




                                          -5-